Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 February 11, 2016

The Court of Appeals hereby passes the following order:

A16D0235. GEGE ODION et al. v. CANDLER MEDICAL CENTER, LLC et
    al.

      Gege Odion seeks appellate review of several trial court orders that were
entered on December 17, 2015. In those orders, the court: (1) denied Odion’s motion
to set aside certain September 2014 orders concerning an attorney’s request to
withdraw and directing the clerk to reopen the case; (2) denied Odion’s motion to add
parties to the case; and (3) summarized the case status, and resolved outstanding
motions related to discovery. We lack jurisdiction.
      The application materials indicate that the case remains pending below.
Accordingly, to obtain appellate review at this time, Odion was required to comply
with the interlocutory appeal procedures set forth in OCGA § 5-6-34 (b), which
include obtaining a certificate of immediate review from the trial court. See Johnson
& Johnson v. Kaufman, 226 Ga. App. 77, 78 (485 SE2d 525) (1997) (orders resolving
discovery disputes are generally interlocutory); Colwell v. Voyager Casualty Ins. Co.,
178 Ga. App. 42 (342 SE2d 7) (1986) (order denying motion to add party defendant
is interlocutory). Odion has not obtained a certificate of immediate review in this
case. His failure to comply with the requisite procedures deprives us of jurisdiction
over this application, which is hereby DISMISSED.
Court of Appeals of the State of Georgia
                                     02/11/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.